Citation Nr: 0124958	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  99-23 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tendonitis of the 
upper extremities.

2.  Entitlement to service connection for stress fractures 
(shin splints) of the lower extremities.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her roommate





ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1999 to 
February 1999.

The current appeal arose from an August 1999 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to service connection for tendonitis of the upper extremities 
and stress fractures of the lower extremities.

The veteran and her roommate provided oral testimony before a 
Hearing Officer at the RO in December 1999, a transcript of 
which has been associated with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The issue of entitlement to service connection for stress 
fractures (shin splints) of the lower extremities is 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.




2.  During service in January 1999 the veteran was treated on 
one occasion for and diagnosed with bilateral tendonitis.

3.  There was no further reference to this disorder in 
service, nor has tendonitis of the upper extremities been 
shown post service.


CONCLUSION OF LAW

Tendonitis of the upper extremities disorder was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that at the time of enlistment, 
the veteran had no abnormalities of the upper extremities.  
In January 1999 she was seen with complaints of arm pain and 
tingling.  She was diagnosed with bilateral tendonitis.  
There were no further complaints or treatment noted during 
service and a separation examination is not of record.

In March 1999 the veteran filed a claim of entitlement to 
service connection for tendonitis in both arms.  

In June 1999 she underwent a VA compensation examination.  
She reported that she had tendonitis in both arms, biceps and 
elbows.  X-rays of the right and left elbow appeared normal.  
The examiner noted that there was no clinical evidence to 
support a diagnosis of tendonitis of the upper extremities.


At her personal hearing at the RO in December 1999 the 
veteran testified that the sick call doctor told her that the 
disorder with her arms was because she had performed to many 
pushups.  Other than the push-ups, she could not point to any 
specific trauma to the arms.  

The veteran testified that she was in the mess hall line and 
her arm started tingling, accompanied by shooting pains down 
her funny bone nerve.  Her hand had become numb.  She was 
diagnosed with tendonitis and prescribed Naproxen.  She 
continued to take medication for tendonitis.  Hearing 
Transcript (Tr.) p. 4.  

A private medical report dated in February 2000 shows the 
veteran complained of left arm pain.  However, no diagnosis 
for an arm disorder was rendered.  

Outpatient treatment reports from the Kern River Health 
Center dated intermittently from August 1999 to February 2001 
do not show any treatment or a diagnosis associated with the 
veteran's claimed tendonitis of the upper extremities.


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  


Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Analysis

Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  



The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate her 
claim.  Furthermore, by virtue of the initial rating 
decision, Statement of the Case (SOC), and the Supplemental 
SOCs (SSOCs) issued during the pendency of the appeal, the 
veteran was given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  She also was provided with the laws and regulations 
pertaining to service connection.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified and authorized by her to 
obtain.  Specifically, the RO has obtained records from the 
Kern River Health Center, identified by the veteran in VA 
Form 21-4142.  Service medical records have been obtained.  
In addition, the veteran was afforded a VA examination in 
June 1999, and she and her roommate proffered testimony 
before a hearing officer at the RO in December 1999.  38 
U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

The Board notes that the veteran referred to treatment which 
she received at the Plains Regional Medical Center (PRMC) and 
by a private physician, Dr. WC; such records are not present 
in the claims file.  However, these records are not relevant 
in this instance because they pertain to the veteran's 
claimed lower extremities disorder, and not to tendonitis of 
the upper extremities.  The veteran has not indicated the 
existence of any relevant evidence that has not already been 
requested and/or obtained by the RO.  38 U.S.C.A. § 5103A(b) 
(West Supp. 2001);  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)); see also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  




In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible.  No further assistance to the veteran in developing 
the facts pertinent to her claim is required to comply with 
the duty to assist the appellant as mandated by the 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed.  In this case, the Board finds that 
the veteran is not prejudiced by its consideration of her 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of her claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Service Connection

As the Board noted earlier, the Court has held that in order 
to prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or in 
certain circumstances, lay evidence of in service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in service disease or injury 
and the present disease.  See Hickson, supra.

The veteran contends that she currently has tendonitis of the 
upper extremities.  She testified that she continues to take 
medication for the claimed disorder.  In order to satisfy the 
requirements of a current disability, there must be competent 
evidence that the disability is symptomatic at the time of 
application for service connection.  Gilpin v. West, 155 F.3d 
1353, 1355-6 (Fed. Cir. 1998).

In this case, the medical evidence of record fails to 
establish that the veteran currently suffers from tendonitis 
of the upper extremities.  The Board has considered that a 
diagnosis of bilateral tendonitis of the arms was rendered in 
January 1999, during the veteran's period of active duty 
service.  However, since that time, there is no medical 
evidence of record of treatment, or a diagnosis of tendonitis 
of the upper extremities.  In fact the VA examiner in June 
1999 stated that there was no clinical evidence to support a 
diagnosis of tendonitis of the upper extremities.  X-rays of 
the elbows, showed normal findings.  In addition, the veteran 
submitted various outpatient treatment reports from the Kern 
River Health Center, a private facility, and none of the 
reports show any treatment or a diagnosis of tendonitis of 
the upper extremities.

The Court has held, that in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
veteran's claim of entitlement to service connection for 
tendonitis of the upper extremities must be denied.

As was noted above, the veteran has submitted no medical 
evidence that she currently has the claimed disorder.  Her 
claim is predicated on the basis of her own lay opinion.  Her 
opinion, standing alone, is insufficient to establish the 
presence of tendonitis of the upper extremities related to 
the in-service diagnosis of bilateral tendonitis.  There is 
no evidence that she is a medical professional.  Therefore, 
she lacks the expertise to render a medical opinion with 
respect to provision of a diagnosis and/or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001 (to be codified at 38 
C.F.R. 3.159(a)(2)).

Furthermore, the Board notes that the "continuity of 
symptomatology" provision of 38 C.F.R. 3.303(b) may obviate 
the need for medical evidence of a nexus between present 
disability and service.  See Savage v. Gober, 10 Vet. App. 
488 (1997).  The only proviso is that there be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and post-service symptomatology, 
unless such a relationship is one to which a lay person's 
observation is competent.

The veteran stated that she continues to take medication for 
tendonitis of the upper extremities.  To the extent she has 
indicated continuity of symptomatology, the Board notes that 
her claimed disorder is not subject to lay observation.  

Moreover, in Voerth v. West, 13 Vet. App. 117 (1999) the 
Court stated that the holding in Savage does not eliminate 
the requirement of medical nexus evidence when a claimant 
alleges continuity of symptomatology.  Rather, a claimant 
diagnosed with a chronic condition must still provide a 
medical nexus between the claimed current condition and the 
putative continuous symptomatology.  Here, a medical nexus 
has not been provided as there has been no diagnosis that the 
veteran currently suffers from tendonitis of the upper 
extremities.

Congress specifically limits entitlement to service-connected 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. § 1110, (West 1991 & Supp. 
2001).

The Board has reviewed all of the evidence submitted in 
connection with the claim and it finds the VA examination 
results from June 1999 are persuasive.  The veteran is not 
found to have tendonitis of the upper extremities.  Therefore 
the claim is denied.  See Hickson, supra at 253.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77- 
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for tendonitis of the upper 
extremities.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for tendonitis of the upper 
extremities is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As indicated above, the Board notes that there has been a 
significant change in the law with respect to the duty to 
assist during the pendency of this appeal.  VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas, supra at 312-
313.  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.; see also Holliday, supra. 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran contends that she currently has stress fractures 
(shin splints) of the lower extremities, and that such 
disorder was initially shown during her period of active duty 
service.

Service medical records show that in February 1999 she 
complained of bilateral shin pain for the previous three 
days.  She was diagnosed with bilateral shin splints.  There 
is no discharge examination of record.  However, the February 
1999 examination was conducted eight days prior to the 
veteran's discharge from military service.

Medical evidence of record shows current treatment and 
diagnoses of disorders of the lower extremities.  The veteran 
alleges treatment at the Plains Regional Medical Center 
(PRMC) emergency room for a disorder of the shins on February 
13, 1999, two days after her discharge from the military.  
The RO requested copies of treatment reports from PRMC by 
letter dated in June 1999.  No reply to the RO's request has 
been received.  

At her personal hearing the veteran testified that she had 
been wearing a brace on her right foot/leg since March 1999.  
Dr. WC prescribed the brace.  She stated that she submitted 
the medical reports of Dr. WC to the RO in Bakersfield.  
Moreover, she is currently receiving treatment from Drs. HP 
and RW.  None of those medical records are found in the 
claims file.

In June 1999 the veteran underwent a VA examination which 
revealed no residuals of a stress fracture and otherwise 
normal findings.  However, the examiner did not have access 
to the veteran's claims file and did not review the records, 
including service medical records.  See 38 C.F.R. § 4.1 
(2001).

In light of the above, a remand is required because the issue 
of entitlement to service connection for stress fractures 
(shin splints) of the lower extremities has not been fully 
developed.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000); see also Sachs v. Gober, 14 Vet App 175 (2000).  

On remand, the RO should consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Accordingly, this case is remanded for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to her 
claim.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  
The RO should specifically request the 
records of the veteran's current treating 
physicians, Drs. HP and RW.

The RO should again request the emergency 
room treatment records from PRMC and 
locate the reports from Dr. WC, which the 
veteran submitted to the RO in 
Bakersfield.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.  

The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3) (West 
Supp. 2001).

2.  Following the above, the RO should 
schedule the veteran for a VA special 
orthopedic examination by an orthopedic 
surgeon or other available appropriate 
medical specialist including on a fee 
basis if necessary for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any lower 
extremity disorder which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies should be conducted.  

The medical specialist must address the 
following medical issues:

(a) Does the veteran have a stress 
fracture of either lower extremity, and 
if so, is it at least as likely as not 
that the claimed lower extremity disorder 
is related to any incident of service, 
and if pre-existing service, was 
aggravated thereby.  

Any opinion expressed by the examiner 
must be accompanied by a complete 
rationale

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
The RO is advised that where the remand 
orders of the Board or Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for stress fractures 
(shin splints) of the lower extremities.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of her claim for 
service connection.  38 C.F.R. § 3.655 (2001).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



